       Case 4:20-cv-01519-JM Document 5 Filed 01/13/21 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

CHRISTOPHER W. GABLE                                         PLAINTIFF

v.                      No. 4:20-cv-1519-DPM

UNITED STATES DEPARTMENT OF
JUSTICE; ASHLEY PRATT, UNITED
STATES PROBATION OFFICER;
JESSICA D. BLASINGAME, UNITED
ST ATES PROBATION OFFICER; and
UNITED STATES PROBATION
SERVICES                                                 DEFENDANTS

                                ORDER
     This Court is presiding over Gable's pending revocation
proceeding. United States v. Gable, E.D. Ark. No. 4:19-cr-230-DPM. His
new lawsuit challenges the basis for that proceeding and alleges that
the warrant was issued based on false or misleading information.
Because I issued the challenged warrant, my impartiality in handling
this case might reasonably be questioned. 28 U.S.C. §455(a). I therefore
recuse. The Clerk must reassign this case at random by chip exchange.
     So Ordered.


                                 D.P. Marshall Jr.
                                 United States District Judge
